Exhibit 10.1 SECURITIES PURCHASE AGREEMENT by and among East Shore Distributors, Inc., a Nevada corporation and Alex Fridman, individually, as Seller and Samcorp Capital Corporation, a Samoan corporation, as Purchaser Dated as of February 7, 2014 SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (hereinafter referred to as the “ Agreement ”) is entered into as of this 7th day of February, 2014, by and among East Shore Distributors, Inc., a Nevada corporation (the “ Company ”), Alex Fridman, individually (the “ Seller ”), and Samcorp Capital Corporation, a corporation organized and existing under the laws of Samoa (the “ Purchaser ”), upon the following premises: W I T N E S S E T H : WHEREAS , the Company is a “smaller reporting company” as that term is defined in Rule 12b-2 of the Securities Exchange Act of 1934, as amended (the “ Exchange Act ”), and is quoted on the Over-the-Counter Bulletin Board (the “
